Citation Nr: 0400527	
Decision Date: 01/08/04    Archive Date: 01/22/04

DOCKET NO.  02-03 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for a cardiac disability, benign prostatic 
hypertrophy, and bladder disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from August 1943 to February 
1946.  As discussed in the following portion of this 
decision, this appeal is being REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.

Initially, the Board of Veterans' Appeals (Board) notes that 
the veteran's claims were originally denied as not well-
grounded claims by a Board decision in January 1999 that was 
thereafter apparently affirmed by the United States Court of 
Appeals for Veterans Claims (previously known as the United 
States Court of Veterans Appeals prior to March 1, 1999, 
hereafter "the Court") in an August 8, 2000, order.  


REMAND

During the pendency of the claims on appeal, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), which substantially modified the circumstances under 
which the VA's duty to notify and assist claimants applies, 
and how that duty is to be discharged.  See Public Law No. 
106-175 (2000) (now codified at 38 U.S.C. §§ 5100-5103A, 
5106-7 (West 2002)).

In a letter dated in March 2001, the RO made an effort to 
inform the veteran of the evidence needed to substantiate his 
claims, and the relative obligations of the veteran and VA in 
developing that evidence.  See Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  This notice seemed to indicate 
that the claims were now governed by the provisions of 
38 U.S.C.A. § 1151 that were in effect subsequent to October 
1, 1997.    

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that any notification and 
development action required by the VCAA 
and its implementing regulations, court 
decisions, and VA directives is 
completed.  

2.   The veteran should be afforded an 
appropriate  examination to determine the 
nature and etiology of any disability 
associated with benign prostate 
hypertrophy and/or the veteran's bladder.  
Consideration should be given for the 
examination to be conducted by a non-VA 
physician.  The claims folder and a copy 
of this remand must be made available to 
and reviewed by the examiner in 
conjunction with the examination.  The 
examiner should be requested to state 
whether it is at least as likely as not 
that there was any increased or 
additional disability associated with 
benign prostatic hypertrophy and the 
veteran's bladder caused by or as a 
result of VA treatment, especially over 
the period of 1990 to 1994.  

3.  The veteran should be afforded an 
appropriate  examination to determine the 
nature and etiology of any cardiac 
disability.  Consideration should be 
given for the examination to be conducted 
by a non-VA physician.  The claims folder 
and a copy of this remand must be made 
available to and reviewed by the examiner 
in conjunction with the examination.  The 
examiner should be requested to state 
whether it is at least as likely as not 
that there was any increased or 
additional cardiac disability caused by 
or as a result of VA treatment, 
especially during the 1984-1985 period.   

4.  After pursuing any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should readjudicate the claims.  If any 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be provided a supplemental 
statement of the case and given the 
opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, Veterans' Benefits Administration (VBA)'s 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




